Title: Proclamation on the Treaty of Holston, 11 November 1791
From: Washington, George
To: 



[Philadelphia, 11 November 1791]

Whereas a treaty of peace and friendship, between the United States and the Cherokee nation of indians, was made and concluded on the second day of the month of July last, and whereas I have, by and with the advice and consent of the Senate, in due form, ratified the said treaty; Now, to the end that the same be observed and performed with good faith on the part of the United States, I have ordered the said treaty to be herewith published, and I do hereby enjoin and require all officers of the United States, civil and military, and all other citizens, and inhabitants thereof, to govern themselves according to the said treaty, as they will answer the contrary at their peril.
Given under my hand, and the Seal of the United States, in the city of Philadelphia, this eleventh day of November, in the year of our Lord one thousand seven hundred and ninety one, and in the sixteenth year of the sovereignty and independence of the United States.

Go. Washington
By the PresidentTh: Jefferson

